DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-14 are pending:
		Claims 1-14 are rejected. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Dependent claims are rejected due to dependency from rejected claims 1 and 11. 
Claim 1 recites “the generating device” in lines 4-5.  It is not clear if the generating device is the field device or something else? In interest of advancing prosecution, it is interpreted that the generating device is the field device. 
Claim 1 recites “the field generating device” in lines 5-6. It is not clear if the field generating device is the field device or something else? In interest of advancing prosecution, it is interpreted that the field generating device is the field device. 
Claim 10 recites “the second inlet” in line 1. There is insufficient antecedent basis for this limitation in the claim. Additionally, it is not clear if the conduit has a second inlet or further limiting to second device that has an inlet. In interest of advancing prosecution, it is interpreted that there is a second device with an inlet. 
Claim 10 recites “the capacitive device” in line 2. There is insufficient antecedent basis for this limitation in the claim. In interest of advancing prosecution, it is interpreted that there is a capacitive device. 
Claim 11 recites “the inlet conduit” in line 3. It is not clear if the inlet conduit is referring to the conduit or something else? In interest of advancing prosecution, it is interpreted that the inlet conduit is the conduit. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,626,030. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-11 of the reference patent ‘030 fall within the scope of claims 1-4 of the instant invention, and therefore claims 1-4 of the instant invention are anticipated by claims 1-11 of the reference patent ‘030.
	Regarding claim 1, the patent claims recite a fluid control device, comprising: a conduit (outer conduit) (see patent claim 1) having an inlet (see patent claim 1) and an outlet (see patent claim 1), wherein a fluid comprising at least one ion at a first concentration flows into the inlet; and a field device (electromagnetic field) (see patent claim 1) externally coupled to at least a portion of the conduit (see patent claim 1), wherein the generating device generates a field while the fluid is present in the conduit such that the field generating device restricts the flow of at least a portion of the first concentration of the at least one ion in the fluid within the portion of the conduit while the fluid flows through the conduit, such that the fluid flowing out of the conduit has a second concentration of the at least one ion less than the first concentration of the at least one ion (see patent claim 1).  
	Regarding claim 2, the patent claims recite the fluid control device of claim 1, in which a flow of the fluid in the conduit moves the at least one ion toward the outlet (see patent claim 2)..  

	Regarding claim 4, the patent claims recite the fluid control device of claim 3, in which the coiled wire is electrically insulated from the conduit (see patent claim 4). 

Claims 5-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,626,030 in view of Singer (US 2020/0385294).
	Regarding claim 5, the patent claims recite the fluid control device of claim 4.
	The patent claims do not recite a second field device.  
	In a related field of endeavor, Singer teaches a water treatment system (see Entire Abstract) comprising a second field device (see Fig. 1).
	It would have obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the system of patent claims with the system of Singer because it is the simple substitution one known water treatment means with another known water treatment means obviously resulting in a suitable system to remove hardness from water with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
	Regarding claim 6, the patent claims and Singer teach the fluid control device of claim 5, wherein the coiled wire and the second field device are selectively energized such that a movement of the at least one ion in the fluid is controlled by the selective energizing of the coiled wire and the second field device (energized by a controller) (Singer, see ¶11).  

	Regarding claim 8, the patent claims and Singer teach the control device of claim 7, in which the portion of the conduit where the movement of the at least one ion in the fluid is controlled is proximate the coiled wire (Singer, see Fig. 3).  
	Regarding claim 9, the patent claims and Singer teach the fluid control device of claim 8, further comprising at least one valve (valve controller) (Singer, see ¶100), coupled to the conduit, wherein the valve controls a flow of the fluid through the conduit (valve configured to open or close) (Singer, see ¶100).
	Regarding claim 10, the patent claims and Singer teach the fluid control device of claim 7, in which the second inlet encompasses an axial portion of the capacitive device (see patent claim 9).

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,974,977. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of the reference patent ‘977 fall within the scope of claims 1-8 of the instant invention, and therefore claims 1-8 of the instant invention are anticipated by claims 1-18 of the reference patent ‘977.
	Regarding claim 1, the patent claims recite a fluid control device, comprising: a conduit (outer conduit) (see patent claim 1) having an inlet (see patent claim 1) and an outlet (see patent claim 1), wherein a fluid comprising at least one ion at a first concentration flows into the inlet; and a field device (electromagnetic field) (see patent claim 1) externally coupled to at least a portion of the conduit, wherein the generating device generates a field while the fluid is present in the conduit such that the field generating device restricts the flow of at least a portion of the first concentration of the at least one ion in the fluid within the portion of the conduit while the fluid 
	Regarding claim 2, the patent claims recite the fluid control device of claim 1, in which a flow of the fluid in the conduit moves the at least one ion toward the outlet (see patent claim 2). 
	Regarding claim 3, the patent claims recite the fluid control device of claim 2, in which the field device is a coiled wire, such that the coiled wire is coupled around an outside of the conduit (see patent claim 3).
	Regarding claim 4, the patent claims recite the fluid control device of claim 3, in which the coiled wire is electrically insulated from the conduit (see patent claim 4).
	Regarding claim 5, the patent claims recite the fluid control device of claim 4, further comprising a second field device (see patent claim 15).
	Regarding claim 6, the patent claims recite the fluid control device of claim 5, wherein the coiled wire and the second field device are selectively energized such that a movement of the at least one ion in the fluid is controlled by the selective energizing of the coiled wire and the second field device (this is an inherent characteristic). 
	Regarding claim 7, the patent claims recite the fluid control device of claim 6, in which the movement of the at least one ion in the fluid is controlled in a portion of the conduit (this is an inherent characteristic).   
	Regarding claim 8, the patent claims recite the control device of claim 7, in which the portion of the conduit where the movement of the at least one ion in the fluid is controlled is proximate the coiled wire (this is an inherent characteristic) (see patent claim 1).

13.	Claims 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,974,977 in view of Singer (US 2020/0385294).
Regarding claim 9, the patent claims recite the fluid control device of claim 8.	
	The patent claims do not teach at least one valve, coupled to the conduit, wherein the valve controls a flow of the fluid through the conduit.  
	In a related field of endeavor, Singer teaches a water treatment system (see Entire Abstract) comprising at least one valve (valve controller) (Singer, see ¶100), coupled to the conduit, wherein the valve controls a flow of the fluid through the conduit (valve configured to open or close) (Singer, see ¶100).
	It would have obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of patent claims by incorporating the valve controller of Singer because it is the simple addition of a known valve controller to known fluid control device obviously resulting in allowing water to exit or allowing water to recirculate with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Regarding claim 10, the patent claims and Singer teach the fluid control device of claim 7, in which the second inlet encompasses an axial portion of the capacitive device (see patent claim 9). 

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,059,730. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-14 of the reference patent ‘730 fall within the scope of claims 1-4 of the instant invention, and therefore claims 1-4 of the instant invention are anticipated by claims 1-14 of the reference patent ‘730.
	Regarding claim 1, the patent claims recite a fluid control device, comprising: a conduit (first conduit) (see patent claim 1) having an inlet (see patent claim 1) and an outlet (see patent claim 1), wherein a fluid comprising at least one ion at a first concentration flows into the inlet; 
	Regarding claim 2, the patent claims recite the fluid control device of claim 1, in which a flow of the fluid in the conduit moves the at least one ion toward the outlet (see patent claim 2).  
	Regarding claim 3, the patent claims recite the fluid control device of claim 2, in which the field device is a coiled wire, such that the coiled wire is coupled around an outside of the conduit (see patent claim 3).  
	Regarding claim 4, the patent claims recite the fluid control device of claim 3, in which the coiled wire is electrically insulated from the conduit (see patent claim 4).  

14.	Claims 5-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,059,730 in view of in view of Singer (US 2020/0385294).
	Regarding claim 5, the patent claims recite the fluid control device of claim 4.
	The patent claims do not recite a second field device. 
	In a related field of endeavor, Singer teaches a water treatment system (see Entire Abstract) comprising a second field device (see Fig. 1).
	It would have obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the system of patent claims with the system of Singer because it is the simple substitution one known water treatment means with another known water treatment means obviously resulting in a suitable system to remove hardness from water with an expectation of 
	Regarding claim 6, the patent claims and Singer teach the fluid control device of claim 5, wherein the coiled wire and the second field device are selectively energized such that a movement of the at least one ion in the fluid is controlled by the selective energizing of the coiled wire and the second field device (energized by a controller) (Singer, see ¶11).  
	Regarding claim 7, the patent claims and Singer teach the fluid control device of claim 6, in which the movement of the at least one ion in the fluid is controlled in a portion of the conduit (energized by a controller) (Singer, see ¶11).  
	Regarding claim 8, the patent claims and Singer teach the control device of claim 7, in which the portion of the conduit where the movement of the at least one ion in the fluid is controlled is proximate the coiled wire (Singer, see Fig. 3).  
	Regarding claim 9, the patent claims and Singer teach the fluid control device of claim 8, further comprising at least one valve (valve controller) (Singer, see ¶100), coupled to the conduit, wherein the valve controls a flow of the fluid through the conduit (valve configured to open or close) (Singer, see ¶100).
	Regarding claim 10, the patent claims and Singer teach the fluid control device of claim 7, in which the second inlet encompasses an axial portion of the capacitive device (see patent claim 9).

Claims 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,974,977 in view of Holland (US 2016/0031731). 
	Regarding claim 11, the patent claims recite a fluid control device, comprising: a conduit (inlet conduit) (see patent claim 15) comprising a first inlet and at least a first outlet and a second 
	The patent claims do not recite the conduit having three electromagnetic field devices.
	In a related field of endeavor, Holland teaches an apparatus for conditioning fluids (see Entire Abstract) comprising a conduit comprising multiple electromagnetic devices (see Fig. 4A). 
	  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the conduit of the patent claims by incorporating a third electromagnetic device as disclosed by Holland because it is desirable to provide improved phased separation (Holland, see ¶2).  
	Regarding claim 12, the patent claims and Holland teach the fluid control device of claim 11, in which the first field device, the second field device, and the third field device are coiled wires (see patent claim 16).
	Regarding claim 13, the patent claims and Holland teach fluid control device of claim 12, in which a fluid flow rate through the fluid control device is selected such that fields generated by the first field device, the second field device, and the third field device reduce the concentration of the at least one ion in the second output fluid flowing from the second outlet (see patent claim 17).
.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Singer (US 2020/0385294).
	Regarding claim 1, Singer teaches a fluid control device, comprising: 
	a conduit (water pipe) (see ¶7) (see Fig. 1) having an inlet (see Fig. 1) and an outlet (see Fig. 1), wherein a fluid (water flow) (see ¶7) comprising at least one ion at a first concentration flows into the inlet; and 
	a field device (wire coil 112a) (see ¶75) (see Fig. 1) externally coupled to at least a portion of the conduit (see Fig. 1), wherein the generating device generates a field (non-uniform magnetic field) (see ¶10 and ¶65) while the fluid is present in the conduit such that the field generating 
	Regarding claim 2, Singer teaches the fluid control device of claim 1, in which a flow of the fluid in the conduit moves the at least one ion toward the outlet (water flows through the water pipe) (see ¶7) (see Fig. 1).
	Regarding claim 3, Singer teaches the fluid control device of claim 2, in which the field device is a coiled wire (wire coil) (see ¶10), such that the coiled wire is coupled around an outside of the conduit (see Fig. 1).
Claims 11 and 13-14 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Tanaka (USPN 4,306,970).
	Regarding claim 11, Tanaka teaches a fluid control device, comprising: 
	a conduit (see annotated Fig. 2) comprising a first inlet (see Fig. 2) and at least a first outlet (see Fig. 2) and a second outlet (see Fig. 2), such that a fluid (working fluids) (see Abstract, lines 1-4) containing at least one ion at a first concentration introduced into the inlet conduit at the first inlet is divided into the at least first outlet (see Fig. 2) and the second outlet (see Fig. 2); 
	a first field device (DC electromagnet or permanent magnet 7) (see C2/L65-68) (see Fig. 2) coupled to the conduit (see Fig. 2); 
	a second field device (magnetic field generating device 8) (see C2/L25-30) (see Fig. 2) coupled to the first outlet (see Fig. 2); and 
	a third field device (permanent magnet 10) (see C2/L39-44) (see Fig. 2) coupled to the second outlet (see Fig. 2); in which fields generated by the first field device, the second field device, and the third field device are arranged such that a first output concentration of the at least 
Annotated Fig. 2

    PNG
    media_image1.png
    450
    603
    media_image1.png
    Greyscale

	Regarding claim 13. The fluid control device of claim 12, in which a fluid flow rate through the fluid control device is selected such that fields generated by the first field device, the second field device, and the third field device reduce the concentration of the at least one ion in the second output fluid flowing from the second outlet (this a process/method limitation, see further explanation below).
	Regarding process or method claims, a prior art device anticipates a claimed process, if the device carries out the process during normal operation (see MPEP § 2112.02).
	Regarding claim 14, Tanaka teaches the fluid control device of claim 11, further comprising a second conduit (see annotated Fig. 2) coupled to the conduit, the second conduit having a second input (see annotated Fig. 2) and at least a third output (see annotated Fig. 2), wherein fields generated by the first field device, the second field device, and the third field device direct the at least one ion toward the second input of the second conduit (see annotated Fig. 2).

Claim 12 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Tanaka (USPN 4,306,970) by evidence of Holland (US 2003/0121862).
	Regarding claim 12, Tanaka teaches the fluid control device of claim 11, in which the first field device and the third field device are coiled wires (DC electromagnets) (Tanaka, see C3/L14-18) (DC electromagnets are coiled wires by evidence of Holland) (Holland, see ¶8). Tanaka also teaches that the second field device is a coiled wire (coils of the traveling wave magnetic field generating device) (see C2/L10-13).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Singer (US 2020/0385294) in view of Stronczek (US 2016/0207801).
	Regarding claim 4, Singer teaches the fluid control device of claim 3. 
	Singer does not teach that said coiled wire is electrically insulated from the conduit.
	In a related of endeavor, Stronczek teaches systems and methods for conditioning water (see Entire Abstract) comprising a conduit having electrically insulating coating to reduce electrically coupling between the conduit and wire coil (see ¶31 and ¶131) (see Fig. 1). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the conduit of Singer with the conduit of Stronczek because it is the simple substitution of one known conduit means with another known electrically insulated conduit means obviously resulting in a suitable housing means for water treatment with an expectation of success.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
	Regarding claim 5, Singer and Stronczek teach the fluid control device of claim 4, further comprising a second field device (wire coil 112b) (see ¶75) (Singer, see Fig. 1). 
	Regarding claim 6, Singer and Stronczek teach the fluid control device of claim 5, wherein the coiled wire and the second field device are selectively energized (each coil is energized separately and differently by a controller to produce a non-uniform magnetic field) (Singer, see ¶11) such that a movement of the at least one ion in the fluid is controlled by the selective energizing of the coiled wire and the second field device (the non-uniform magnetic field creates a zone that can trap dissolved ions) (Singer, see ¶65).

	Regarding claim 8, Singer and Stronczek teach the fluid control device of claim 7, in which the portion of the conduit where the movement of the at least one ion in the fluid is controlled is proximate the coiled wire (the non-uniform magnetic field creates a zone that can trap dissolved ions) (Singer, see ¶65 and Figs. 1 and 3).
	Regarding claim 9, Singer and Stronczek teach the fluid control device of claim 8, further comprising at least one valve (valve controller) (Singer, see ¶100), coupled to the conduit, wherein the valve controls a flow of the fluid through the conduit (valve controller configured to close and configured to open) (Singer, see ¶100) (therefore the flow can be controlled between full flow or no flow with the valve controller).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Singer (US 2020/0385294) in view of Stronczek (US 2016/0207801) and further in view of Ibbott (USPN 6,165,339). 
	Regarding claim 10, Singer and Stronczek teach the fluid control device of claim 7.
	The combination of references does not teach the second inlet encompasses an axial portion of the capacitive device.
	In a related field of endeavor, Ibbott teaches an apparatus and method for controlling molecular cluster in fluid (see Entire Abstract) comprising a plastic pipe (Fig. 1, plastic pipe 3) (see C6/L39-45) encompasses an axial portion of a capacitive device (Fig. 1, electrodes 1, 2) (see C6/L39-45).   
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Singer by incorporating plastic pipe comprising capacitive device of Ibbott because said device provides the benefit of controlling cluster sizes for treating . 

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stone (US 2012/0080360).
	Regarding claim 11, Stone teaches the fluid control device, comprising: a conduit (channel 720) (see ¶50) (see Fig. 7B) comprising a first inlet (see Fig. 7B) and at least a first outlet (see Fig. 7B) and a second outlet (see Fig. 7B), such that a fluid containing at least one ion at a first concentration introduced into the inlet conduit at the first inlet is divided into the at least first outlet and the second outlet (see Fig. 7B); a first field device (magnet 724) (see Fig. 7B) coupled to the conduit; in which fields generated by the first field device and the second field device are arranged such that a first output concentration of the at least one ion in a first output fluid flowing from the first outlet is less than a second output concentration of the at least one ion in a second output fluid flowing from the second outlet (the concentration of ions exiting the left channel is greater than the right channel) (see Fig. 7B). Stone also teaches other embodiments having multiple or a series of field devices (see ¶55) (see Fig. 6).
	Stone does not teach 	a second field device coupled to the first outlet; and a third field device coupled to the second outlet.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the outlets of Stone by adding an electromagnetic device to the first and second outlets because it is known that a series of magnetic fields can be arranged on channels or electromagnetic devices can be coupled to outlets for applying a magnetic field at a specific location for directing ions (particles) (Stone, see fig. 6, electromagnets arranged at inlets/outlets and ¶55). 
	Regarding claim 13, Stone teaches the fluid control device of claim 12, wherein a fluid flow rate through the fluid control device is selected such that fields generated by the first field device, .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Stone (US 2012/0080360) by evidence of Holland (US 2003/0121862).
	Regarding claim 12, Stone teaches the fluid control device of claim 11, in which the first field device, the second field device, and the third field device are coiled wires (electromagnets) (see ¶10) (the electromagnets are coiled wires by evidence of Holland) (Holland, see ¶8).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        

/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778